Exhibit 10.2

General Form (Non Executive Officers and Directors)

LOCK-UP AGREEMENT

March     , 2009

Victory Acquisition Corp.

970 West Broadway

PMB 402

Jackson, Wyoming 83001

TouchTunes Corporation

3 Commerce Place, 4th Floor

Verdun, Quebec, H3E 1H7

CANADA

Re: Securities Issued in Business Combination with Victory Acquisition Corp.

Ladies and Gentlemen:

In connection with the Agreement and Plan of Reorganization, dated as of March
    , 2009, by and among Victory Acquisition Corp. (“Parent”), VAC Merger Sub.
Inc., TouchTunes Corporation, and VantagePoint CDP Partners, L.P. (the “Merger
Agreement”), to induce Parent to enter into the Merger Agreement and consummate
the Merger (as defined in the Merger Agreement), the undersigned agrees to,
neither directly nor indirectly, during the “Restricted Period” (as hereinafter
defined):

 

  (1) sell or offer or contract to sell or offer, grant any option or warrant
for the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any shares of stock, $.0001 par value, of Parent (“Parent Common
Stock”), owned by the undersigned immediately following the Merger (including
all Merger Shares) or otherwise received in connection with the Merger as
contemplated by the Merger Agreement (the “Restricted Securities”), or

 

  (2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise,

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Merger Agreement) and ending on the 18 month anniversary
of the consummation of the Merger.

Notwithstanding the foregoing, after the 12 month anniversary of the Closing
Date, the undersigned may transfer, prior to the end of the Restricted Period,
that portion of the Restricted Securities in such quantity, in such manner and
to such persons which the board of directors of Parent may consent in writing,
which consent may be withheld for any reason in the good faith judgment of the
board of directors.

It is understood that the shares of Parent Common Stock owned by the undersigned
and held in escrow pursuant to that certain Escrow Agreement (as defined in the
Merger Agreement) shall be considered part of the “Restricted Securities” and
shall, for purposes of calculating the number of Restricted Securities the
undersigned is entitled to Transfer hereunder, be entirely included in that
portion of the Restricted Securities that remain subject to the restrictions of
this Agreement.

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to a Permitted Transferee. A
“Permitted Transferee” means any



--------------------------------------------------------------------------------

of the undersigned’s “family members” (as defined below) or trusts, family
limited partnerships and similar entities formed primarily for the benefit of
the undersigned or the undersigned’s “family members;” provided, however, that)
it shall be a condition to such Transfer that the Permitted Transferee execute
an agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement, and other than
to return the Restricted Securities to the former ownership, there shall be no
further Transfer of the Restricted Securities except in accordance with this
Lock-Up Agreement. For purposes of this sub-paragraph, “family member” shall
mean spouse, lineal descendants, stepchildren, father, mother, brother or sister
of the transferor or of the transferor’s spouse. Also notwithstanding the
foregoing limitations, in the event the undersigned is an entity rather than an
individual, this Lock-Up Agreement will not prevent any Transfer of any or all
of the Restricted Securities to the shareholders of such entity, if it is a
corporation, to the members of such entity, if it is a limited liability
company, or to the partners in such entity, if it is a partnership; provided,
however, that it shall be a condition to the Transfer that the transferee
execute an agreement stating that the transferee is receiving and holding the
Restricted Securities subject to the provisions of this Lock-Up Agreement, and
other than to return the Restricted Securities to the former ownership, there
shall be no further Transfer of the Restricted Securities in accordance with
this Lock-Up Agreement.

The undersigned hereby authorizes Parent’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the law of
Delaware.

[signature page follows]

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE LOCK-UP AGREEMENT

 

 

Signature

 

Name:

 

Address:

   

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]

 

3



--------------------------------------------------------------------------------

Form for Executive Officers and Directors

LOCK-UP AGREEMENT

March     , 2009

Victory Acquisition Corp.

970 West Broadway

PMB 402

Jackson, Wyoming 83001

TouchTunes Corporation

3 Commerce Place, 4th Floor

Verdun, Quebec, H3E 1H7

CANADA

Re: Securities Issued in Business Combination with Victory Acquisition Corp.

Ladies and Gentlemen:

In connection with the Agreement and Plan of Reorganization, dated as of March
    , 2009, by and among Victory Acquisition Corp. (“Parent”), VAC Merger Sub.
Inc., TouchTunes Corporation, and VantagePoint CDP Partners, L.P. (the “Merger
Agreement”), to induce Parent to enter into the Merger Agreement and consummate
the Merger (as defined in the Merger Agreement), the undersigned agrees to,
neither directly nor indirectly, during the “Restricted Period” (as hereinafter
defined):

 

  (1) sell or offer or contract to sell or offer, grant any option or warrant
for the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any shares of stock, $.0001 par value, of Parent (“Parent Common
Stock”), owned by the undersigned immediately following the Merger (including
all Merger Shares) or otherwise received in connection with the Merger as
contemplated by the Merger Agreement (the “Restricted Securities”), or

 

  (2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise,

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Merger Agreement) and ending on the 18 month anniversary
of the consummation of the Merger.

Notwithstanding the foregoing, at any time following the Closing Date, the
undersigned may transfer a number of shares of Parent Common Stock not to exceed
an amount representing 10% of the number of shares of TouchTunes Corporation
stock owned by the undersigned (including all options held by the undersigned,
whether or not vested, on an as-exercised basis) immediately prior to the
Closing Date. Also notwithstanding the foregoing, after the six month
anniversary of the Closing Date, the undersigned may transfer, prior to the end
of the Restricted Period, that portion of the Restricted Securities in such
quantity, in such manner and to such persons which the board of directors of
Parent may consent in writing, which consent may be withheld for any reason in
the good faith judgment of the board of directors.

It is understood that the shares of Parent Common Stock owned by the undersigned
and held in escrow pursuant to that certain Escrow Agreement (as defined in the
Merger Agreement) shall be considered part of the “Restricted Securities” and
shall, for purposes of calculating the number of Restricted Securities the
undersigned is entitled to Transfer hereunder, be entirely included in that
portion of the Restricted Securities that remain subject to the restrictions of
this Agreement.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to a Permitted Transferee. A
“Permitted Transferee” means any of the undersigned’s “family members” (as
defined below) or trusts, family limited partnerships and similar entities
formed primarily for the benefit of the undersigned or the undersigned’s “family
members;” provided, however, that) it shall be a condition to such Transfer that
the Permitted Transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Lock-Up Agreement, and other than to return the Restricted Securities to
the former ownership, there shall be no further Transfer of the Restricted
Securities except in accordance with this Lock-Up Agreement. For purposes of
this sub-paragraph, “family member” shall mean spouse, lineal descendants,
stepchildren, father, mother, brother or sister of the transferor or of the
transferor’s spouse. Also notwithstanding the foregoing limitations, in the
event the undersigned is an entity rather than an individual, this Lock-Up
Agreement will not prevent any Transfer of any or all of the Restricted
Securities to the shareholders of such entity, if it is a corporation, to the
members of such entity, if it is a limited liability company, or to the partners
in such entity, if it is a partnership; provided, however, that it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Restricted Securities subject to the
provisions of this Lock-Up Agreement, and other than to return the Restricted
Securities to the former ownership, there shall be no further Transfer of the
Restricted Securities in accordance with this Lock-Up Agreement.

The undersigned hereby authorizes Parent’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the law of
Delaware.

[signature page follows]

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE LOCK-UP AGREEMENT

 

 

Signature

 

Name:

 

Address:

   

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]

 

6